Citation Nr: 0932890	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2006, the Veteran's claim was remanded by the BVA in 
order to obtain a VA examination, private medical records and 
records from the United States Postal Service.  The Board 
notes that the BVA remand instructions have been followed, 
however, for the reasons stated below, the Veteran's claim 
must be remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondences dated April 2003 
and February 2005.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements applied to all 
elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the Veteran has asserted that stressors 
including experiences during boot camp, serving in Subic Bay, 
Philippines, and hearing weapons fire and soldiers screaming 
while aboard the USS Juneau (LPD 10) in the Gulf of Tonkin 
caused his PTSD.  Records from the United States Navy 
(www.navsource.org/archives) indicates that the Juneau 
participated in the Vietnam ceasefire from 1 to 18 June 1972.  
The Veteran was assigned to that ship from May15, 1972 to 
June 26, 1972.  The Juneau both departed from and returned to 
Okinawa from that cruise.  Prior to that time, service 
personnel records reflect that the Veteran was assigned to 
the USS Denver (LPD 9) from February 25, 1972 to February 28 
1972, when the ship sailed from Numazu, Japan to White Beach 
Okinawa.  The Veteran claims to have spent time aboard the 
USS Okinawa (LPH 3).  Service personnel records indicate that 
he was involved in ready operations within the contiguous 
waters of the Republic of Vietnam on September 30, 1972, and 
again from October 7 to 21, 1972.  According to records from 
the United States Navy (www.navsource.org/archives). the 
Okinawa participated as a support vessel in the Vietnam 
ceasefire from September 29, 1972 to October 1 1972, and from 
October 5 to 20, 1972.  The direct participation of any of 
these ship in combat is not shown by the records.

The Veteran's service records show no report of any 
psychiatric disorders however, his service personnel records 
contain evidence of disciplinary action and statements about 
the Veteran's attitude while in service.  During his October 
2005 BVA hearing, the Veteran stated that he was treated in 
1974 for his symptoms at the VA Hospital in Oklahoma City.  
As the Veteran's claims file exhibits no evidence of such 
records and as there is no record showing the unavailability 
of such records, the Veteran's claim must be remanded to 
obtain such records if they are available.

The Veteran has been diagnosed with both PTSD and a number of 
other acquired psychiatric disorders.  However, the Board 
notes that neither the Veteran's May 2003 nor his May 2009 VA 
examiner provided an opinion as to whether the Veteran's non-
PTSD psychiatric disorders were related to service.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Additionally, the Veteran's May 2003 examiner 
concluded that the Veteran had adult anti-social behavior; he 
stated that he could not justify a diagnosis of PTSD and that 
the Veteran's claimed stressor did not meet the needs of the 
DSM-IV criteria.  In contrast, the Veteran's May 2009 VA 
examiner concluded that the Veteran had PTSD and that the 
experiences he had clearly met the DSM-IV definition of an 
acceptable stressor, despite the fact that the stressors have 
not been able to be verified.  As the Veteran's non-PTSD 
psychiatric disorders have not been considered for service 
connection and the Veteran's VA examination opinions 
conflict, the Veteran must be scheduled for a new VA 
examination to remedy these deficiencies.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for PTSD and 
acquired psychiatric disorders.  After 
the Veteran has signed the appropriate 
releases, those records not already 
contained in the Veteran's claims file 
and particularly the Veteran's records 
from the Oklahoma City VAMC dated in 
1974, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO is to make a comprehensive 
list of all of the Veteran's verified in-
service stressors and associate that list 
with the claims folder.

3.  The Veteran should be scheduled for a 
VA psychiatry examination to determine 
all psychiatric diagnoses.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist performing 
the examination for review of the case.  
The examiner should specifically examine 
the Veteran's 1974 Oklahoma City VAMC 
records, if such records are recovered 
and the Veteran's May 2003 and May 2009 
VA examinations.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has PTSD or another acquired psychiatric 
disorder which is related to service.  
Additionally, the examiner, after 
reviewing the Veteran's May 2003 and May 
2009 VA examinations, should attempt to 
reconcile the two opinions.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




